Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0812
                      Lower Tribunal No. F02-21849
                          ________________


                             Isaiah D. Kelly,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Mavel Ruiz, Judge.

     Isaiah D. Kelly, in proper person.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.
     Affirmed. Phillips v. State, 834 So. 2d 272, 274 (Fla. 5th DCA 2002)

(“We conclude the state attorney can choose to request the removal of a

PRR designation on a defendant, when the defendant, in a 3.800(b) motion

to correct his sentence, points out that he cannot receive both the

enhancement of PRR punishment and consecutive sentences.”).




                                   2